11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

The University of Texas of                     * From the 358th District Court
the Permian Basin et al.,                        of Ector County,
                                                Trial Court No. D-17-07-0777-CV.


Vs. No. 11-17-00325-CV                         * May 31, 2019

Michael Banzhoff,                              * Memorandum Opinion by Bailey, C.J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Willson, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                 (Willson, J., not participating)



      This court has inspected the record in this cause and concludes that there
is error in the order below. Therefore, in accordance with this court’s opinion,
we reverse the trial court’s order to the extent the trial court denied a plea to
the jurisdiction as to Michael Banzhoff’s abuse of process and ultra vires
claims, and we render judgment dismissing those claims for lack of
jurisdiction. In all other respects, the order of the trial court is affirmed. The
costs incurred by reason of this appeal are taxed against Michael Banzhoff.